Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7/19/2022 has been entered. Claims 1-9, 11, 12, 14-17, 19, 21-24 remain pending in the application.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
Regarding the arguments against the rejection of Claim 1, the argument is moot as it is not based on the claims as examined in the office action mailed 5/18/2022 but rather on the amended claims submitted 7/19/2022. The applicant’s cited limitations to argue against the rejection, such as  "calculating a first quality metric, for the first predictive model, indicative of a model accuracy, based on a first set of quality rules" and "calculating a second quality metric, for the second predictive model, indicative of a model accuracy, based on a second set of quality rules" are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.
Regarding the arguments against the rejection of Claim 12, the argument is moot as it is not based on the claims as examined in the office action mailed 5/18/2022 but rather on the amended claims submitted 7/19/2022. The applicant’s cited limitations to argue against the rejection, such as  "a model evaluation system configured to calculate a first model quality metric for the first predictive model based on a first set of quality rules and a second model quality metric for the second predictive model based on a second set of quality rules" are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.
Regarding the arguments against the rejection of Claim 19, the argument is moot as it is not based on the claims as examined in the office action mailed 5/18/2022 but rather on the amended claims submitted 7/19/2022. The applicant’s cited limitations to argue against the rejection, such as  " based on a respective set of data of a plurality of sets of data, each respective set of data, of the plurality of sets of data, independent of the other sets of data of the plurality of sets of data" are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim depends from a canceled claim, Claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 7, 12, 14-17, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 20120004813), herein after referred to a Baumgarten, in view of Perry (US 20190050948), herein after referred to as Perry.
Regarding Claim 1, Baumgarten teaches:
collecting field data, with a sensor on the machine, as the machine is performing an operation at the worksite, the field data corresponding to a portion of the worksite; ; ([0036] “In a subsequent step 52, the program map KF is adapted in order to adapt to changing conditions during the current harvesting process. Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process. The indices between parentheses define the number of adaptations of a program map carried out during the harvesting process. The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
generating a first predictive model, that is predictive of the characteristic of the worksite…([0034] “At the beginning of the harvesting process, an initial modeling of the harvesting process, which is based on a data base characteristic for the harvesting process underway, is carried out by determining at least one program map. Next, an initial working point of the at least one working unit is determined on the basis of the initial modeling, and is used to start up the self-propelled harvesting machine. ” [0035] “At the beginning of the automation process, an initial model of the harvesting process is provided in a first step 50. Before the model is initialized, at least one input variable and one output variable which are decisive for feedback control must be selected. An input variable could be derived from the specification of the kind of crop, for instance, on the basis of which the rotor speed of a separating rotor to be set for the specific kind of crop can be derived. An output variable could be adherence to a certain value for loss due to cleaning, for instance. On the basis of said input variable and output variable, at least one initial program map KFi is determined at the beginning of the harvesting process in order to perform the initial modeling thereof. The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist.”)
generating a second predictive model, that is predictive of a characteristic of the worksite, based on the field data; ([0036] “Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process … The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
calculating a first model quality metric, for the first predictive model, indicative of model accuracy… ([0035] “The at least one initial program map KFi determined in step 50 describes the fundamental behavior of at least one of the working units of harvesting machine 1 involved in a harvesting process, and the possible interactions thereof, provided they exist. The basic parametrization of the initial program map KFi is carried out, for instance, on the basis of evaluated data which were gathered in previous harvesting processes, and/or specific information about harvesting machine 1 and/or the experiential knowledge of operators that was collected. The initial program map KFi forms the basis for determining an initial working point APi in step 51, which is used to determine the adjustment parameters of the working units at the start of a harvesting process.” [0036] “The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
 calculating a second model quality metric, for the second predictive model, indicative of model accuracy… ([0039] “In step 56 the newly determined working point AP(n) is subjected to a plausibility check to prevent adjustment parameters from being output due to the newly determined working point AP(n) that would rule out a meaningful harvesting operation. Examples in this case would be rotor speeds that are too high or too low, or a setting of the sieve width of cleaning unit 17 that is too small or too large. For this purpose, the adjustment parameters resulting from the newly determined working point AP(n) which is approximated incrementally are subjected to an analysis during the plausibility check, on the basis of expert knowledge stored in control/regulating unit 33, wherein the expert knowledge takes into account the interrelationships of various efficiency parameters, quality criteria, and working parameters of the working units. For example, the grain loss due to cleaning is a contrary quality criterium for increasing the rotational speed of cleaning fan 16 in order to improve the cleanliness of the grain during the incremental approximation of the working point AP(n), since an increase in air flow through cleaning device 17 increases the risk that grains will be blown out of cleaning device 17, thereby resulting in a worsening of the efficiency parameter "grain loss". Contrary efficiency parameters and/or quality criteria are checked in this regard in step 56. If no deviations of a contrary efficiency parameter and/or quality criterium are identified, the approximation step AS is carried out at the working point AP(n), which was determined, in subsequent step 57. However, if an impermissible deviation of the contrary efficiency parameters and/or quality criteria is found, the plausibility check in step 56 proceeds to step 55.”)
selecting one of the first model and the second model as a selected model, based on the calculated first quality metric and second quality metric; ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1).”)
and controlling a subsystem of the machine, using the selected model, to perform the operation. ([0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Baumgarten does not explicitly teach:
identifying georeferenced data for the worksite that was generated prior to the machine performing the operation at the worksite;
based on the georeferenced data
based on a first set of quality rules;
based on a second set of quality rules;
In the same field of endeavor, Perry teaches:
identifying georeferenced data for the worksite that was generated prior to the machine performing the operation at the worksite; ([0034] “ In some embodiments, the grower client device 102 receives user input from a grower describing geographic and agricultural data associated with one or more portions of land farmed by a user of the grower client device, for instance in conjunction with a request for crop prediction information.”)
based on the georeferenced data ([0115] “The training module 410 trains crop prediction models by performing machine learning operations on training data accessed by the crop prediction system 125, for instance from the geographic database 135 and the agricultural database 140. For instance, the crop prediction models are generated based on geographic information describing various plots of land, agricultural data describing types and varieties of crops planted on the plots of land and farming operations performed on the planted crops, and harvest information describing the resulting harvest for the planted crops. As described above in conjunction with FIGS. 2 and 3, the geographic database 135 and the agricultural database 140 include information describing past, present, and predicted future conditions that impact crop production on various fields. The training module 410 generates a training set of data corresponding to a given crop variant or a given set of field parameters. The training module 410 can then perform one or more machine learning operations to identify patterns or relationships within the training set of data based on feature values within the training set of data deemed potentially relevant to crop production associated with the field parameters or crop variant.”)
based on a first set of quality rules; based on a second set of quality rules; ([0118] “The training module 410 may periodically update crop prediction models in response to a triggering condition. For example, the training module 410 can update a crop prediction model after a set amount of time has passed since the model was last updated, ... or after a threshold amount of field information is obtained for an already-planted crop (e.g., a current crop growth rate, a pest infestation rate, etc.).”  The quality rules for growth rate, pest infestation indicate separate models governed by separate quality rules being aggregated into the overarching model)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to incorporate georeferenced data into the model and separate model quality rules for different predictive models, as taught by Perry to model crop output based on various data inputs, in order to inform agricultural operation from plating to harvesting [0005]. Motivation to combine Baumgarten with Perry to a person having ordinary skill in the art comes from the prior art being analogous in the field of agriculture and knowledge well known in the art, as well as from Baumgarten [0056].
Regarding Claim 2, Baumgarten teaches:
determining whether the first model quality metric and second model quality metric meet a model quality threshold. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.”)
Regarding Claim 3, Baumgarten teaches:
comparing the first quality metric and the second quality metric; ([0040] “ As described above, if the new working point AP(n) was confirmed in the plausibility check in step 56, an approximation step AS toward working point AP(n) is carried out in subsequent step 57. An increment SW(n) must be determined before an approximation step AS can be carried out. The increment SW(n) is defined for the first time by calculating the difference of the working point AP(n) determined in step 55 and the working point APi set initially in step 51, wherein the result thereof is an initial increment SW(i). In the current harvesting process, i.e. after at least one run of an approximation step AS according to step 57, the particular increment SW(n+1) is defined by calculating the difference between the actual value set for the working point AP(n), which results from the addition of the values of the previously determined working point AP(n-1), and the increment SW(n). The increment SW(n) is preferably set to a value that is less than the value of the aforementioned difference that is obtained. After an approximation step AS has been carried out in step 57 of the flow chart, the process jumps back to step 52 in order to dynamically account for the influences on the harvesting process, which are continually detected by the sensors.”)
and selecting the first model or the second model based on the comparison between the first quality metric and second quality metric. ([0037] “ Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
Regarding Claim 6, Baumgarten teaches:
controlling the plurality of different subsystems on the machine. ([0050] “Some of the initially stated working units, such as blower 16 or threshing part 7 or axial threshing-separating rotor, are monitored with respect to the drive speed thereof, thereby making it possible to determine slip occurring on same.” [0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Regarding Claim 7, Baumgarten does not explicitly teach:
Wherein the first set of quality rules include a weather aspect
and  wherein generating the first model quality metric comprises: retrieving weather data; ; 
and generating the first model quality metric based, at least in part, on the weather data.
In the same field of endeavor, Perry teaches:
Wherein the first set of quality rules include a weather aspect ([0136] “ In some embodiments, the request to generate an optimized crop production prediction is generated in response to conditions associated with a triggering event being satisfied. Examples of such triggering events include but are not limited to: …  a weather event (such as a below-threshold amount of rain over a pre-determined time period), and the like.”)
and  wherein generating the first model quality metric comprises: retrieving weather data; ([0040] “The agronomist client device 108 communicates with the crop prediction system 125 via the network 120 to access crop prediction information generated by the crop prediction system.”  [0081/0082] “Examples of geographic information stored by the geographic database 135 can include:  Past, present, and predicted future weather events, patterns, or phenomena, including precipitation and rainfall, temperature, sunlight, humidity, growing days, and the like;”)
and generating the first model quality metric based, at least in part, on the weather data. ([0040] “The agronomist client device 108 communicates with the crop prediction system 125 via the network 120 to access crop prediction information generated by the crop prediction system. In one embodiment, a user of the agronomist client device 108 (such as an agricultural specialist, an individual scouting or observing a planted crop, etc.) can review the crop prediction information, including a set of farming operations identified by the crop prediction system 125 to optimize a predicted crop production, and can modify the identified set of farming operations. ... The user of the agronomist client device 108 can … change the harvest date, for instance by moving the harvest date up based on expected inclement weather. In other words, a user of the agronomist client device 108 can modify farming operations identified by the crop prediction system 125 as optimal based on information available to the user but not available to the crop prediction system 125 at the time the predictions were made.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural information processing field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to retrieve weather data and use it to determine whether preexisting models are still accurate as taught by Perry to gather data to train machine learning processes used in crop prediction models [0054]. Motivation to combine Baumgarten with Perry to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural data analysis and knowledge well known in the art, as well as from Baumgarten [0056].
Regarding Claim 12, Baumgarten teaches:
an in situ data collection system that collects field data, with a sensor on the work machine, as the work machine is performing an operation at the worksite, the field data corresponding to a portion of the worksite; ([0036] “In a subsequent step 52, the program map KF is adapted in order to adapt to changing conditions during the current harvesting process. Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process. The indices between parentheses define the number of adaptations of a program map carried out during the harvesting process. The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”)
and a model evaluation system configured to calculate a first model quality metric for the first predictive model … and a second model quality metric for the second predictive … and determine whether the first and second predictive models are qualified predictive model; ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
and a control system that, if one of the first and second predictive models is a qualified predictive model, controls a subsystem of the machine using the qualified predictive model. ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1).” [0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Baumgarten does not explicitly teach:
a communication system configured to identify a priori, georeferenced vegetative index data for a worksite;
a model generator system configured to receive the a priori, georeferenced vegetative index data and field data and generate a first predictive model based on the a priori georeferenced vegetative index data and a second predictive model based on the field data;
based on a first set of quality rules; … based on a second set of quality rules;
In the same field of endeavor, Perry teaches:
a communication system configured to identify a priori, georeferenced vegetative index data for a worksite; ([0034] “ In some embodiments, the grower client device 102 receives user input from a grower describing geographic and agricultural data associated with one or more portions of land farmed by a user of the grower client device, for instance in conjunction with a request for crop prediction information.”)
a model generator system configured to receive the a priori, georeferenced vegetative index data and field data and generate a first predictive model based on the a priori georeferenced vegetative index data and a second predictive model based on the field data; ([0037] “ In some embodiments, one or more quality metric is collected, measured or observed during harvest, for example dry matter content of corn may be measured using near-infrared spectroscopy on a combine.” [0115] “For instance, the crop prediction models are generated based on geographic information describing various plots of land, agricultural data describing types and varieties of crops planted on the plots of land and farming operations performed on the planted crops, and harvest information describing the resulting harvest for the planted crops. As described above in conjunction with FIGS. 2 and 3, the geographic database 135 and the agricultural database 140 include information describing past, present, and predicted future conditions that impact crop production on various fields. The training module 410 generates a training set of data corresponding to a given crop variant or a given set of field parameters. The training module 410 can then perform one or more machine learning operations to identify patterns or relationships within the training set of data based on feature values within the training set of data deemed potentially relevant to crop production associated with the field parameters or crop variant.” [0118] “The training module 410 may periodically update crop prediction models in response to a triggering condition. For example, the training module 410 can update a crop prediction model after a set amount of time has passed since the model was last updated, ... or after a threshold amount of field information is obtained for an already-planted crop (e.g., a current crop growth rate, a pest infestation rate, etc.).” AN updated predictive model based on new data can be considered a new model)
based on a first set of quality rules; … based on a second set of quality rules; ([0118] “The training module 410 may periodically update crop prediction models in response to a triggering condition. For example, the training module 410 can update a crop prediction model after a set amount of time has passed since the model was last updated, ... or after a threshold amount of field information is obtained for an already-planted crop (e.g., a current crop growth rate, a pest infestation rate, etc.).”  The quality rules for growth rate, pest infestation indicate separate models governed by separate quality rules being aggregated into the overarching model)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to incorporate georeferenced data into the model and separate model quality rules for different predictive models, as taught by Perry to model crop output based on various data inputs, in order to inform agricultural operation from plating to harvesting [0005]. Motivation to combine Baumgarten with Perry to a person having ordinary skill in the art comes from the prior art being analogous in the field of agriculture and knowledge well known in the art, as well as from Baumgarten [0056].
Regarding Claim 14, Baumgarten does not explicitly teach:
evaluation trigger logic configured to detect an evaluation trigger and, in response, generate a trigger output for the model evaluation system to evaluate an alternative predictive model.
In the same field of endeavor, Perry teaches:
evaluation trigger logic configured to detect an evaluation trigger and, in response, generate a trigger output for the model evaluation system to evaluate an alternative predictive model. ([0118] “The training module 410 may periodically update crop prediction models in response to a triggering condition. For example, the training module 410 can update a crop prediction model after a set amount of time has passed since the model was last updated, after a threshold amount of additional training data is received corresponding to the field and crop variant associated with the model (e.g., new data is received for fields with a threshold similarity to the field; new data is received for the crop variant; new data is received from the corresponding grower client device 102 about applied farming operations), or after a threshold amount of field information is obtained for an already-planted crop (e.g., a current crop growth rate, a pest infestation rate, etc.). In another example, the training module 410 can update a crop prediction model responsive to a market event (e.g., a midseason weather event that affects the availability of a crop supply, a greater-than-threshold increase or decrease in crop price, etc.).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to generate a trigger to update predictive models, as taught by Perry to use current data for current and future modeling [0118]. Motivation to combine Baumgarten with Perry to a person having ordinary skill in the art comes from the prior art being analogous in the field of agriculture and knowledge well known in the art, as well as from Baumgarten [0056].
Regarding Claim 16, Baumgarten does not explicitly teach:
wherein the model generation system is configured to, in response to the trigger output, generate the alternative predictive model using alternative a priori data for the worksite.
In the same field of endeavor, Perry teaches:
wherein the model generation system is configured to, in response to the trigger output, generate the alternative predictive model using alternative a priori data for the worksite. ([0118] “The training module 410 may periodically update crop prediction models in response to a triggering condition. For example, the training module 410 can update a crop prediction model after a set amount of time has passed since the model was last updated, after a threshold amount of additional training data is received corresponding to the field and crop variant associated with the model (e.g., new data is received for fields with a threshold similarity to the field; new data is received for the crop variant; new data is received from the corresponding grower client device 102 about applied farming operations), or after a threshold amount of field information is obtained for an already-planted crop (e.g., a current crop growth rate, a pest infestation rate, etc.). In another example, the training module 410 can update a crop prediction model responsive to a market event (e.g., a midseason weather event that affects the availability of a crop supply, a greater-than-threshold increase or decrease in crop price, etc.).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machine control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to trigger an update to predictive models based on further data, as taught by Perry to use current data for current and future modeling [0118]. Motivation to combine Baumgarten with Perry to a person having ordinary skill in the art comes from the prior art being analogous in the field of agriculture and knowledge well known in the art, as well as from Baumgarten [0056].
Regarding Claim 16, Baumgarten teaches:
wherein the model generation system is configured to, in response to the trigger output, generate the alternative predictive model using an alternative model generation mechanism. ([0049] “ The method according to the invention is therefore used for the purpose of safeguarding the machine functions by adapting the at least one program map KF(n) for the affected working unit to the situation, which has changed due to the disruption, and on the basis of which the new working point AP(n) is determined. The difference from the intended optimization of the harvesting process described above with regard to a balanced relationship of losses of interacting working units is that the automated adjustment according to the method, which now takes place, involves eliminating the cause of the disruption and maintaining operation of harvesting machine 1. Once the disruption has been eliminated, the method according to the invention can automatically reorient itself to the originally specified target setting.”)
Regarding Claim 17, Baumgarten teaches:
wherein the model generator system is configured to generate the first predictive model and the second predictive model as corresponding to a specific controllable subsystem, and wherein the control system uses each of the predictive models to control the corresponding specific controllable subsystem. ([0045] “The method starts with the initial modeling of the separation process by determining two program maps KFA and KFR, as shown in FIGS. 4 and 5, one of which is for separation and the other of which is for cleaning, since interactions occur between said working units due to the change in separating rotor speed. The initial program maps KFAi and KFRi are determined e.g. on the basis of a large number of stand data for a particular kind of crop, which are collected in the previous harvesting processes, on the basis of which the initial setting of the rotational speed of the separating rotor is derived at the beginning of a new harvesting process. The possible selection of one or more input variables for determining the program map KF for the process of separation includes the rotor speed as well as the adjustment of the rotor closure flaps, the longitudinal and/or transverse inclination of combine harvester 2, or a variable which is dependent on the throughput in the various working units of combine harvester 2. The variable that is dependent on throughput can be broken down further, e.g. in terms of grain throughput and/or the layer thickness and/or the conveying speed in feed rake 6, on the return pan or the grain pan.” [0047] “FIG. 4 shows, as an example, a program map KFA(n) for the separation process, in which the losses due to separation are shown as output variable as a function of the rotor speed and a variable that is dependent on throughput, such as the layer thickness in feed rake 6, as the input variable. As mentioned above, the rotor speed of the separating rotor can be determined using the speed sensor, and the layer thickness can be determined by a layer-height sensor in feed rake 6. FIG. 5 shows, as an example, a program map KFR(n) for cleaning, which depicts the losses due to cleaning as output variable, as a function of rotor speed and layer thickness. To reach the goal of a balanced setting of separation and cleaning, both program maps KFA(n) and KFR(n) are used to determine the optimal working point AP(n) of the rotor speed on the basis of the program maps KFA(n) and KFR(n), i.e. the common working point AP(n), at which the losses due to separation and cleaning are at a minimum for the current harvesting conditions. The illustration of the program map KFA in FIG. 4 shows the working point AP(n) for the rotor speed as well as additional measurement points MP which were recorded during the harvesting process”)
Regarding Claim 19, Baumgarten teaches:
an in situ data collection system configured to collect field data, with a sensor on the work machine, as the work machine is performing an operation at the worksite, for a portion of the worksite; ([0036] “In a subsequent step 52, the program map KF is adapted in order to adapt to changing conditions during the current harvesting process. Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process. The indices between parentheses define the number of adaptations of a program map carried out during the harvesting process. The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”
a controllable subsystem ([0045] “ The method starts with the initial modeling of the separation process by determining two program maps KFA and KFR, as shown in FIGS. 4 and 5, one of which is for separation and the other of which is for cleaning, since interactions occur between said working units due to the change in separating rotor speed.”)
a model evaluation system configured to calculate a model quality metric for each of the predictive models, based on a set of model quality rules ([0039] “In step 56 the newly determined working point AP(n) is subjected to a plausibility check to prevent adjustment parameters from being output due to the newly determined working point AP(n) that would rule out a meaningful harvesting operation. Examples in this case would be rotor speeds that are too high or too low, or a setting of the sieve width of cleaning unit 17 that is too small or too large. For this purpose, the adjustment parameters resulting from the newly determined working point AP(n) which is approximated incrementally are subjected to an analysis during the plausibility check, on the basis of expert knowledge stored in control/regulating unit 33, wherein the expert knowledge takes into account the interrelationships of various efficiency parameters, quality criteria, and working parameters of the working units. For example, the grain loss due to cleaning is a contrary quality criterium for increasing the rotational speed of cleaning fan 16 in order to improve the cleanliness of the grain during the incremental approximation of the working point AP(n), since an increase in air flow through cleaning device 17 increases the risk that grains will be blown out of cleaning device 17, thereby resulting in a worsening of the efficiency parameter "grain loss". Contrary efficiency parameters and/or quality criteria are checked in this regard in step 56.”)
and select one of the plurality of predictive models as a selected model as a selected model based on the calculated quality metric for each of the predictive models ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). “)
and a control system that generates control signals to control the controllable subsystem based on the selected model ([0055] “The process implementation strategy determined using the activated selection criterium and/or optimization criterium is implemented by control/regulating unit 33 which is designed to implement the method described for the automatic adjustment of at least one of several working units which interact in a harvesting process.”)
Baumgarten does not explicitly teach:
a communication system configured to receive georeferenced data for a worksite;
a model generator system configured to generate a plurality of different predictive models based on a respective set of data of a plurality of sets of data, each respective set of data independent of the other sets of data of the plurality of sets of data, each predictive model , of the plurality of predictive models, predictive of a characteristic of the worksite;
In the same field of endeavor, Perry teaches:
a communication system configured to receive georeferenced data for a worksite; ([0034] “ In some embodiments, the grower client device 102 receives user input from a grower describing geographic and agricultural data associated with one or more portions of land farmed by a user of the grower client device, for instance in conjunction with a request for crop prediction information.
a model generator system configured to generate a plurality of different predictive models based on a respective set of data of a plurality of sets of data, each respective set of data independent of the other sets of data of the plurality of sets of data, each predictive model , of the plurality of predictive models, predictive of a characteristic of the worksite; ([0115] “The training module 410 trains crop prediction models by performing machine learning operations on training data accessed by the crop prediction system 125, for instance from the geographic database 135 and the agricultural database 140. For instance, the crop prediction models are generated based on geographic information describing various plots of land, agricultural data describing types and varieties of crops planted on the plots of land and farming operations performed on the planted crops, and harvest information describing the resulting harvest for the planted crops. As described above in conjunction with FIGS. 2 and 3, the geographic database 135 and the agricultural database 140 include information describing past, present, and predicted future conditions that impact crop production on various fields. The training module 410 generates a training set of data corresponding to a given crop variant or a given set of field parameters. The training module 410 can then perform one or more machine learning operations to identify patterns or relationships within the training set of data based on feature values within the training set of data deemed potentially relevant to crop production associated with the field parameters or crop variant.” [0118] “The training module 410 may periodically update crop prediction models in response to a triggering condition. For example, the training module 410 can update a crop prediction model after a set amount of time has passed since the model was last updated, ... or after a threshold amount of field information is obtained for an already-planted crop (e.g., a current crop growth rate, a pest infestation rate, etc.).”]

Regarding Claim 19, Baumgarten teaches:
wherein the model evaluation system is further configured to determine compare the model quality metric for each of the predictive models to a model quality threshold ([0040] “ As described above, if the new working point AP(n) was confirmed in the plausibility check in step 56, an approximation step AS toward working point AP(n) is carried out in subsequent step 57. An increment SW(n) must be determined before an approximation step AS can be carried out. The increment SW(n) is defined for the first time by calculating the difference of the working point AP(n) determined in step 55 and the working point APi set initially in step 51, wherein the result thereof is an initial increment SW(i). In the current harvesting process, i.e. after at least one run of an approximation step AS according to step 57, the particular increment SW(n+1) is defined by calculating the difference between the actual value set for the working point AP(n), which results from the addition of the values of the previously determined working point AP(n-1), and the increment SW(n). The increment SW(n) is preferably set to a value that is less than the value of the aforementioned difference that is obtained. After an approximation step AS has been carried out in step 57 of the flow chart, the process jumps back to step 52 in order to dynamically account for the influences on the harvesting process, which are continually detected by the sensors.”)
and wherein the model evaluation system selects one of the plurality of predictive models based on the comparison. ([0037] “ Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
Regarding Claim 21, Baumgarten teaches:
wherein the model evaluation system is further configured to determine compare the model quality metric for each of the predictive models to a model quality threshold ([0037] “Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.”)
and wherein the model evaluation system selects one of the plurality of predictive models based on the comparison. ([0037] “ Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
Regarding Claim 22, Baumgarten teaches:
wherein the model evaluation system is further configured to compare the model quality metrics for each of the predictive models to each other ([0040] “ As described above, if the new working point AP(n) was confirmed in the plausibility check in step 56, an approximation step AS toward working point AP(n) is carried out in subsequent step 57. An increment SW(n) must be determined before an approximation step AS can be carried out. The increment SW(n) is defined for the first time by calculating the difference of the working point AP(n) determined in step 55 and the working point APi set initially in step 51, wherein the result thereof is an initial increment SW(i). In the current harvesting process, i.e. after at least one run of an approximation step AS according to step 57, the particular increment SW(n+1) is defined by calculating the difference between the actual value set for the working point AP(n), which results from the addition of the values of the previously determined working point AP(n-1), and the increment SW(n). The increment SW(n) is preferably set to a value that is less than the value of the aforementioned difference that is obtained. After an approximation step AS has been carried out in step 57 of the flow chart, the process jumps back to step 52 in order to dynamically account for the influences on the harvesting process, which are continually detected by the sensors.”)
and wherein the model evaluation system selects one of the plurality of predictive models based on the comparison. ([0037] “ Every adaptation of a program map KF(n) is validated in a step 54 in order to determine whether the newly determined program map KF(n) correlate in a comparison with statistically evaluated data from previous harvesting processes, which are retained for the method. If the newly determined program map KF(n) and the corresponding data used in the comparison diverge to a definable extent, the adaptation according to the program map KF(n) is returned to the previously valid values of the program map KF(n-1). The process of adapting the program map KF(n) is carried out once more in step 52 on the basis of new data that were collected by the sensors in the meantime.” [0040] “If the plausibility check according to step 56 fails repeatedly, the data base on which the at least one program map KF(n) is based can be deleted. In this case, the process returns to step 50 in order to determine at least one new initial program map KFi on the basis of a data base which has been varied in the meantime.”)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 20120004813), herein after referred to as Baumgarten, in view of Perry (US 20190050948), herein after referred to as Perry and Gall (US 20170223947), herein after referred to as Gall.
Baumgarten in view of Perry teaches the method of Claim 1, but Baumgarten does not explicitly teach:
obtaining a priori georeferenced vegetative index data, from a remote system, corresponding to the worksite.
In the same field of endeavor, Gall teaches:
obtaining a priori georeferenced vegetative index data, from a remote system, corresponding to the worksite. ([0041] “Although the mobile platform 14 is exemplarily illustrated throughout the various figures as a terrestrial vehicle, e.g., a manned or unmanned terrestrial vehicle, it is envisioned that the mobile platform 14 can be a manned or unmanned aerial vehicle, e.g., a remote controlled aerial vehicle, and remain within the scope of the present disclosure.” [0044] “In various embodiments, once the images and data are captured and analyzed, a researcher can track such things as Leaf Area Index (LAI) and Normalized Difference Vegetative Index (NDVI) of a plant or plot, thereby enabling the system 10 to test and accurately evaluate factors related to plant performance, including how treatments, such as different seed treatments, affect the LAI and NDVI data acquired from a given plot. [0053] “The acquired data for analysis and location data (e.g., the GPS coordinates) can be stored in the data processing system 38, or transmitted to one or more separate database or computer based system in any way known or anticipated in the art.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural information analysis field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to obtain prior knowledge data of the worksite from a remote system as taught by Gall to evaluate plant performance and the effect of different treatments applied to seeds and plants. [0044]. Motivation to combine Baumgarten with Gall to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Baumgarten [0056].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 20120004813), herein after referred to as Baumgarten, in view of Perry (US 20190050948), herein after referred to as Perry, and Sauder (US 2016023500), herein after referred to as Sauder.
Baumgarten in view of Perry teaches the method of Claim 1, but Baumgarten does not explicitly teach:
obtaining stalk diameter data corresponding to a portion of the worksite, with a stalk diameter sensor on the machine, as the machine is performing a harvesting operation at the worksite.
In the same field of endeavor, Sauder teaches:
obtaining stalk diameter data corresponding to a portion of the worksite, with a stalk diameter sensor on the machine, as the machine is performing a harvesting operation at the worksite.
([0078] “As the combine 10 traverses the field, the harvest monitor 200 preferably records the yield over time using the signal from the yield sensor 54 as is known in the art.” [0082] “A process 2200 for estimating the yield of each stalk is illustrated in FIG. 27. At step 2100, the monitor board 250 begins recording the position of and diameter of each stalk 25 as described herein with respect to FIG. 19. At step 2010, the monitor board begins recording the signal from the yield sensor 54 to generate a yield curve 3110 (FIG. 21).”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural harvesting machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to collect stalk diameter data during a harvest operation as taught by Sauder to estimate crop yield [0078]. Motivation to combine Baumgarten with Sauder to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural harvesting machinery and knowledge well known in the art, as well as from Baumgarten [0056].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 20120004813), herein after referred to as Baumgarten, in view of Perry (US 20190050948), herein after referred to as Perry, and Bonefas (US 20120083982), herein after referred to as Bonefas.
Baumgarten in view of Perry teaches the method of Claim 1, but Baumgarten does not explicitly teach:
wherein the second set of quality rules include a field obscurant aspect
wherein calculating the second model quality metric comprises: collecting field obscurant data with an obscurant sensor;
and generating the second model quality metric based, at least in part, on the field obscurant data.
In the same field of endeavor, Bonefas teaches:
wherein the second set of quality rules include a field obscurant aspect ([0099] "Based on the correlation of data obtained from the plurality of sensors, the machine controller may adjust or decrease a maximum speed of mobile machine 504 for safe operation due to obscurant 506 being present in operating environment 500, which causes a decrease in the maximum effective range of one or more of the sensors in the sensor system."  Obsurant levels are a quality rule determining safe vehicle speed.)
wherein calculating the second model quality metric comprises: collecting field obscurant data with an obscurant sensor; (0025] “Illustrative embodiments use a combination of laser scanner data and visual imaging data to detect obscurants, such as dust. Sporadic laser data is often an indication of an obscurant. Illustrative embodiments analyze the laser data for patterns that are indicative of an obscurant, dynamically determine the limited effective detection range of the sensor system, and then set a new maximum speed limit for the mobile robotic vehicle based on the sensor system's decreased effective detection range and the dynamics of the vehicle.”)
and generating the second model quality metric based, at least in part, on the field obscurant data. ([0114] “Then, the machine controller adjusts a maximum speed of the mobile robotic machine based on the optical density of and the distance to the obscurant in the operating environment (step 826). In other words, the machine controller reduces or decreases the maximum allowed speed of the mobile robotic machine to provide the sensor system more time to collect data due to the diminished perception capabilities of the sensor system caused by the obscurant. In addition, decreasing the maximum allowed speed of the mobile robotic machine allows the machine controller more time to analyze and react to incoming sensor data. The process returns to step 802 thereafter.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the agricultural machinery field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to incorporate obscurant data as collected by a sensor in to a vehicle’s control model as taught by Bonefas to adjust its speed in an obscured area. [0016]. Motivation to combine Baumgarten with Bonefas to a person having ordinary skill in the art comes from the prior art being analogous in the field of agricultural machinery and knowledge well known in the art, as well as from Baumgarten [0056].
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 20120004813), herein after referred to as Baumgarten, in view of Perry (US 20190050948), herein after referred to as Perry, and Wang (CN 101546484), herein after referred to as Wang.
Regarding Claim 11, Baumgarten teaches:
iteratively repeating steps of collecting field data ([Fig 3] [0034] “During on-going operation, the at least one program map is adapted continuously on the basis of data currently obtained by measurement and which influence the harvesting process, in order to react to changing harvesting conditions which influence a specifiable objective. Depending on the adaptation of the program map, a new working point of the at least one working unit, which has the optimal setting value for the selected objective, is determined. The approximation of the new working point is carried out using an iterative process, and therefore external influences are continuously accounted for in the automatic adjustment process.”
the field data, {[0034] “During on-going operation, the at least one program map is adapted continuously on the basis of data currently obtained by measurement and which influence the harvesting process, in order to react to changing harvesting conditions which influence a specifiable objective.”)

Baumgarten does not explicitly teach:
updating the first predictive model and the second predictive model based on the field data,
calculating a model quality metric for each of the updated first predictive model and second predictive model as a selected model
based on the calculated quality metric for each of the updated first predictive model and updated second predictive model
In the same field of endeavor, Wang teaches:
updating the first predictive model and the second predictive model based on the [current actual] data, calculating a model quality metric for each of the updated first predictive model and second predictive model as a selected model based on the calculated quality metric for each of the updated first predictive model and updated second predictive model ([0076] “Prediction model evaluation service: This service is used for the evaluation period of the prediction model; the prediction results returned by each prediction Web service on the Web service computing server are compared with the actual delay situation, and the evaluation weights for various prediction computing models are given, and stored in the database;”
	The above pieces of prior art are considered analogous as they both represent inventions in the predictive modeling field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to compare predictive models to a current characteristic, as taught by Wang to generate accurate flight delay data [0015]. Motivation to combine Baumgarten with Wang to a person having ordinary skill in the art comes from the prior art being analogous in the field of predictive modeling and knowledge well known in the art, as well as from Baumgarten [0055].
Regarding Claim 23, Baumgarten teaches:
… in-situ values of the characteristic, detected by an in-situ sensor during a current operation ([0036] “In a subsequent step 52, the program map KF is adapted in order to adapt to changing conditions during the current harvesting process. Proceeding from the initial program map KFi, a new program map KF(n) is determined in the initial adaptation during the harvesting process. The indices between parentheses define the number of adaptations of a program map carried out during the harvesting process. The measurement data captured continuously in a step 53 from sensors 25-27 disposed on combine harvester 2, in particular the information related to the crop flow within combine harvester 2, and data from external sensors not disposed on combine harvester 2, which represent the conditions that currently exist during the harvesting process on the field, are utilized to adapt the program map KF(n). This information is used to continuously adapt the program map KF(n) to the actual conditions during the current harvesting process.”
Baumgarten does not explicitly teach:
wherein the model evaluation system is further configured to compare predictive values of the characteristic, of each predictive model, to [current actual] values of the characteristic … and wherein the model evaluation system calculates the model quality metric for each of the predictive models based on the comparison.
In the same field of endeavor, Wang teaches:
wherein the model evaluation system is further configured to compare predictive values of the characteristic, of each predictive model, to [current actual] values of the characteristic … and wherein the model evaluation system calculates the model quality metric for each of the predictive models based on the comparison. ([0076] “Prediction model evaluation service: This service is used for the evaluation period of the prediction model; the prediction results returned by each prediction Web service on the Web service computing server are compared with the actual delay situation, and the evaluation weights for various prediction computing models are given, and stored in the database;”
	The above pieces of prior art are considered analogous as they both represent inventions in the predictive modeling field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to compare predictive models to a current characteristic, as taught by Wang to generate accurate flight delay data [0015]. Motivation to combine Baumgarten with Wang to a person having ordinary skill in the art comes from the prior art being analogous in the field of predictive modeling and knowledge well known in the art, as well as from Baumgarten [0055].
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgarten (US 20120004813), herein after referred to as Baumgarten, in view of Perry (US 20190050948), herein after referred to as Perry, and ”A General Framework For Frequentist Model Averaging” by Mitra et al, herein after referred to as Mitra.
Baumgarten in view of Perry teaches the method of Claim 2, but does not explicitly teach:
If the first model quality metric and the second model quality metric both meet the model quality threshold, then controlling each of the different subsystems of the work machine on the worksite based on an average of model values of the first predictive model and model values of the second predictive model.
In the same field of endeavor, Mitra teaches:
If the first model quality metric and the second model quality metric both meet the model quality threshold, then controlling each of the different subsystems of the work machine on the worksite based on an average of model values of the first predictive model and model values of the second predictive model. ([Page 2 & 3] "The candidate models are combined using
some data-dependent weights to reflect the degree to which each candidate model is trusted ... For instance, if the estimator is selected by using a model selection criteria, how would we address the possibility that the selection is a wrong 2 model? Also, if different model selection methods give us different results, we might wonder how trustworthy the model selection procedures are. Instead of choosing one model using a model selection scheme, we can use an average of estimators from different models. The model averaging estimator then can provide us with an estimate of any parameter involved in the study and can be used for providing confidence bounds. The model averaging estimator can be used for prediction purposes as well.")
	The above pieces of prior art are considered analogous as they both represent inventions in the data modeling field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Baumgarten to average predictive models as taught by Mitra to compensate for potential error in each predictive error [Page 2]. Motivation to combine Baumgarten with Mitra to a person having ordinary skill in the art comes from the prior art being analogous in the field of data modeling and knowledge well known in the art, as well as from Baumgarten [0055].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663